Sandusky C.P. No. 96CR448 and Sandusky App. Nos. S-97-037 and S-99-014. This cause is pending before the court as an appeal from the Court of Common Pleas of Sandusky County, Supreme Court case No. 99-889, and as an appeal from the Court of Appeals of Sandusky County, Supreme Court case No. 99-1113.
IT IS ORDERED by the court, sua sponte, that case Nos. 99-889 and 99-1113 be, and hereby are, consolidated.
IT IS FURTHER ORDERED by the court that the parties shall combine further briefing of case Nos. 99-889 and 99-1113 and file one brief for each brief permitted under S.Ct.Prac.R. XIX(5). The parties shall file an original of each brief in case No. 99-889 and in case No. 99-1113 and a total of eighteen copies. The parties shall otherwise comply with the provisions of S.Ct.Prac.R. XIX and any other applicable rules of practice.